                           UNITED STATES DISTRICT COURT
                                   District of Maine


 NICHOLAS GLADU,                               )
                                               )
           Plaintiff,                          )
                                               )
 v.                                            )     No. 1:18-cv-00275-GZS
                                               )
 GARY WALTZ, et al.,                           )
                                               )
           Defendants.                         )
                                               )

                        ORDER ON MOTION FOR CLARIFICATION

       Before the Court is Plaintiff’s Motion for Clarification (ECF No. 122) in which Plaintiff
expresses concern that the Court’s June 26, 2019 Order Affirming the Recommended Decision
(ECF No. 114) only considered his Objection to the May 22, 2019 Recommended Decision (ECF
No. 85), but not his related objection to the May 24, 2019 Endorsement Order (ECF No. 88).
       To be clear, in his Endorsement Order, although the Magistrate Judge deemed the request
for judicial notice inappropriate, he acknowledged considering the policies that were the subject
of Plaintiff’s Renewed Motion for the Court to Take Judicial Notice (ECF No. 65). As a result,
this Court likewise considered the policies as part of its de novo review of the Recommended
Decision. Nonetheless, to the extent the Court was obligated to separately review and consider
the May 24, 2019 Endorsement Order (ECF No. 88) as part of Plaintiff’s Objection (ECF No. 96),
the Court notes that the May 24, 2019 Order (ECF No. 88) was not clearly erroneous or contrary
to law. Thus, the Court reaffirms its June 26, 2019 Order Affirming the Recommended Decision
(ECF No. 114).
       For the reasons just stated, Plaintiff’s Motion for Clarification is GRANTED IN PART &
DENIED IN PART.


       SO ORDERED.
                                                    /s/ George Z. Singal
                                                    United States District Judge

Dated this 15th day of July, 2019.
